t c memo united_states tax_court thomas j spielbauer petitioner v commissioner of internal revenue respondent docket no filed date thomas j spielbauer pro_se g michelle ferreira for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioner's federal_income_tax an addition_to_tax of dollar_figure for failure_to_file a timely return and an accuracy- related penalty of dollar_figure after concessions we must decide whether petitioner may deduct any of his unreimbursed employee_expenses in whether petitioner failed to timely file his federal_income_tax return for the tax_year and whether petitioner is liable for the accuracy-related_penalty all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in san jose california at the time he filed the petition petitioner filed his federal_income_tax return on date the return on the return petitioner deducted dollar_figure in unreimbursed employee_expenses at trial the parties entered into an oral stipulation of settled issues in that stipulation respondent concedes that dollar_figure of interest which respondent determined to be income to petitioner was not taxable petitioner concedes the following a dollar_figure deduction for clothing expenses a telephone expense deduction of dollar_figure a dollar_figure educational expense which petitioner's employer reimbursed him for and a dollar_figure expense incurred at the santa anita firing range that was inadvertently deducted twice the parties have stipulated that petitioner has substantiated all of his unreimbursed employee_expenses petitioner is a senior deputy public defender and has worked as an employee of the santa clara county the county public defender's office the public defender's office since in october of petitioner was assigned to work in the juvenile dependency unit of the public defender's office sometime during the dependency unit was physically separated from the public defender's office during petitioner prepared two discretionary writ petitions petitioner was the only public defender in his office to file discretionary writ petitions during that year petitioner prepared these writ petitions with materials which he purchased from his personal funds during petitioner retained three law students attending loyola university law school to help him prepare a master brief in which petitioner argued for the constitutional right to a jury trial in dependency proceedings petitioner flew to los angeles several times during to supervise the law students petitioner deducted the actual costs he incurred for_the_use_of three automobiles on his federal_income_tax return petitioner used each of the three cars for both business and personal_use the county reimbursed its employees for all required automobile travel at the rate of dollar_figure per mile county employees must submit requests for reimbursement in order to receive reimbursement for required travel petitioner did not submit requests for reimbursement to the county during for the expenses he incurred with his use of any of the automobiles petitioner deducted dollar_figure in educational expenses on the return other than an expense for the rutter group for a writs seminar in the amount of dollar_figure the county did not reimburse petitioner nor did he request reimbursement during public defenders could receive reimbursement from the county for mandatory continuing legal education from the mcle fund in the amount of dollar_figure per year per attorney and for educational training from the tuition reimbursement fund in the amount of dollar_figure per year per attorney these funds reimbursed the deputy public defender requesting reimbursement for percent of the costs associated with the training public defenders also were eligible to receive reimbursement from the county for educational training from the professional development fund petitioner's office had dollar_figure available for reimbursement from this fund the professional development fund reimbursed the deputy public defender for percent of the costs associated with training the county also reimbursed deputy public defenders' travel to training programs in in order to be reimbursed by the county from the mcle fund the tuition reimbursement fund or the professional development fund deputy public defenders had to submit requests for reimbursement via an office form to mr grant armstrong on the return petitioner deducted other business_expenses some but not all of the other expenses petitioner deducted were for items such as computer expenses research materials candy and flowers for secretaries and clerks petitioner's home and rented office telephone bills office stationery video rental cable television magazine and newspaper subscriptions parking and parking citations various club_dues and expenses t-shirts and photographs petitioner asserted that it was necessary for him to keep abreast of the local news for his job as a deputy public defender petitioner however conceded that both cable television and the local newspaper have personal elements of pleasure to them the public defender's office provided office supplies such as pens paper legal pads etc for its deputy public defenders the public defender's office maintained a law library for its deputy public defenders furthermore the public defender's office had a research assistant barbara fargo available to its attorneys additionally there is a county law library near petitioner's office during petitioner purchased computerized research materials and deducted their cost on the return the county allocates a portion of the professional development fund to reimburse public defenders who purchase their own computer equipment deputy public defenders are entitled to reimbursement for computer equipment up to dollar_figure assuming the cost of the computer exceeds dollar_figure county employees however must request reimbursement for computer equipment under this policy petitioner deducted costs for telephone expenses for four telephone lines petitioner deducted costs associated with a telephone line located in his apartment which he used as a modem line petitioner sometimes used his modem as a fax modem the public defender's office had a fax machine in petitioner deducted costs associated with a telephone line located in an office petitioner rented petitioner also deducted costs of a telephone line located in petitioner's prior residence petitioner deducted dollar_figure in meals and entertainment at restaurants located in santa clara county petitioner did not deduct expenses for any meals with clients the meals whose costs he deducted were with petitioner's co-workers petitioner discussed business and personal matters at these meals the county reimbursed its employees for all meals associated with county required travel including educational training deputy public defenders must however submit requests for reimbursement for such meals to receive reimbursement petitioner conceded that he is not entitled to any deductions with respect to one of the telephone lines which was located in his home in petitioner purchased a book on federal taxation from prentice hall for dollar_figure and deducted this expense on the return petitioner reviewed the book which covers deductions and exemptions opinion sec_162 allows a deduction for all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business the performance of services as an employee constitutes a trade_or_business o'malley v commissi91_tc_352 an ordinary_expense is one that is common and acceptable in the particular business 290_us_111 a necessary expense is an expense that is appropriate and helpful in carrying on the trade_or_business 82_tc_538 an employee's trade_or_business is earning his compensation and generally only those expenses that are related to the continuation of his employment are deductible 269_f2d_108 4th cir affg tcmemo_1958_60 deductions are a matter of legislative grace and petitioner bears the burden of proving that he is entitled to the deductions claimed rule a 503_us_79 reimbursable expenses when an employee has a right to reimbursement for expenditures related to his status as an employee but fails to claim such reimbursement the expenses are not deductible because they are not necessary ie it is not necessary for an employee to remain unreimbursed for expenses to the extent he could have been reimbursed 788_f2d_1406 9th cir affg tcmemo_1984_553 79_tc_1 56_tc_936 affd without published opinion 456_f2d_1335 2d cir furthermore the mere failure of an employee to seek reimbursement cannot convert the employer's expenses into the employee's kennelly v commissioner supra the employee has the burden of establishing that the employer would not reimburse the expense had the employee requested reimbursement 24_tc_21 moreover the prohibition of deductions for reimbursable expenses is a bright line rule and applies even when the employee is unaware that the expenses are reimbursable orvis v commissioner supra pincite respondent called mr armstrong to testify as to the public defender's policy regarding reimbursement of expenses during mr armstrong oversaw public defenders' requests for reimbursements during the county reimbursed public defenders for percent of their expenses for educational training up to dollar_figure per year per attorney dollar_figure from the mcle fund and dollar_figure from the tuition reimbursement fund and percent of their expenses from the professional development fund up to dollar_figure among all of the attorneys in petitioner's office petitioner claimed dollar_figure for educational expenses in of which dollar_figure was reimbursed by the county therefore it appears that petitioner if he had requested reimbursement could have been reimbursed another dollar_figure dollar_figure leaving dollar_figure as unreimbursed educational expenses educational expenses are considered ordinary and necessary business_expenses if the education maintains or improves skills required by the taxpayer in his employment or meets the express requirements of an employer imposed as a condition for the taxpayer's continued employment status or rate of compensation sec_1_162-5 income_tax regs personal expenses are not deductible sec_262 petitioner's educational expenses were for various legal seminars and training courses this is the type of education designed to maintain or improve petitioner's skills as a public defender petitioner therefore is entitled to deduct his educational expenditures to the extent he could not have been reimbursed--dollar_figure the county also reimbursed public defenders for any required travel petitioner has failed to show that he requested reimbursement for any of his travel_expenses therefore we sustain respondent on this issue required expenses in general a taxpayer may not deduct expenses_incurred for the benefit of another 308_us_488 noland v commissioner f 2d pincite 55_tc_478 if as a condition_of_employment an employee is required to incur expenses on behalf of his employer the employee is entitled to a deduction for those expenses that are ordinary and necessary to his business as an employee to the extent such expenses are not subject_to reimbursement 96_f2d_680 2d cir eder v commissioner tcmemo_1981_408 respondent argues that many of the expenses deducted by petitioner do not constitute ordinary and necessary employee business_expenses within the meaning of sec_162 because petitioner as a deputy public defender incurred the expenses voluntarily and the public defender's office did not require him to do so as a condition of his employment we agree petitioner deducted expenses for office items the public defender's office supplied attorneys with office supplies petitioner therefore was not required to purchase his own office supplies and his desire to have his own supplies even if they were of better quality than those supplied does not convert the expense into a deduction respondent determined that petitioner was not entitled to deductions for expenses related to interns petitioner had hired to help him with various legal projects petitioner has shown that by hiring these interns he was able to be a better public defender than if he had not hired them petitioner has not however shown that he was required by the public defender's office to hire these interns or that the expense of hiring them was otherwise ordinary and necessary to his employment respondent also determined that petitioner was not entitled to various other expenses such as automobile expenses meals and entertainment travel and other business_expenses petitioner has failed to establish that these expenses were ordinary and necessary expenses for his trade_or_business as an employee with the public defender's office on cross-examination petitioner stated they the public defender's office didn't require me to contact these students they didn't require me to set up the research project petitioner deducted automobile expenses which included gasoline dmv renewal registration fees repairs and tires petitioner deducted meals and entertainment_expenses which included meals with co-workers to discuss case strategy mr armstrong testified that such expenses would not have been reimbursable petitioner's travel_expenses included luggage which petitioner admitted had elements of personal_use petitioner deducted among other items expenses for candy flowers cable television computer supplies books plaques an answering machine telephone bills and a magazine rack petitioner deducted dollar_figure for a book on federal taxation we find that this expense was incurred in connection with petitioner's income_tax and is therefore deductible sec_212 sec_1_212-1 income_tax regs to the extent that we have not addressed a specific item which petitioner deducted we find that petitioner has failed to prove that it was ordinary and necessary within the meaning of sec_162 while we recognize that petitioner vigorously advocated on behalf of his clients and that many of his expenses benefited those clients we do not have the authority to disregard the legislative mandate that only ordinary and necessary expenses be deducted alexander v commissioner tcmemo_1995_51 affd 72_f3d_938 1st cir accordingly we sustain respondent's determination regarding the deductions to the extent discussed above delinquency while we found petitioner generally to be a credible witness his arguments were of a general nature rather than related to specific deductions the responsibility for any omissions in the record or in the arguments raised lies with petitioner given that petitioner has the burden_of_proof such omissions weigh against him petitioner had a few hundred itemized_deductions some of these included video tapes a battery a sony tape player a magazine rack a p d t-shirt new parking cards candy and flowers to the extent not addressed within a specified category or individually petitioner has failed to prove that these expenses are anything but nondeductible personal expenses under sec_262 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the taxpayer has the burden_of_proof to show the addition is improper rule a 469_us_241 respondent has determined that petitioner's federal_income_tax return was due after extension on date petitioner filed his federal_income_tax return for on february dollar_figure petitioner's only argument against the delinquency addition is that he felt that he had no taxes owing we have already found that petitioner did owe tax therefore respondent is sustained on this issue negligence sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 including negligence or disregard of rules or regulations respondent determined that a portion of the underpayment of petitioner's tax was due to negligence or intentional disregard of rules or petitioner's federal_income_tax return which was submitted at trial is stamped feb and this is the date argued in respondent's brief the date used in the statutory_notice_of_deficiency however is date this discrepancy does not affect the amount of the addition_to_tax regulations sec_6662 petitioner bears the burden_of_proof on the penalty issue rule a 108_tc_147 the accuracy-related_penalty of sec_6662 does not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion sec_6664 petitioner has offered no evidence that he was not negligent in his deductions or that he had reasonable_cause for them in fact petitioner's briefs fail to address the negligence issue we cannot be sure that petitioner intended to abandon the issue but in any case we sustain respondent's determination of the applicable penalty with respect to the underpayment for the improper deductions as petitioner has not met his burden_of_proof on this matter to reflect the foregoing decision will be entered under rule
